DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive.
Examiner notes the limitation of ‘obtaining a gait trajectory of the motion sensor’ is considered to be a generic sensor performing a mere extra-solution data gathering which does not provide significantly more to the abstract ideas. Further reading of data by a human can be considered the ‘obtaining’ of that data, which is fully within the capabilities of a human mind. Examiner further notes the calculation of a slope between two coordinate sets is also fully reasonably done within a human mind as one of ordinary skill in the art would understand slope being equal to Δy/Δx. Examiner further notes no specific hardware is being used merely a generic motion sensor being mounted on a generic shoe which is a conventional in the art way to measure gait (See the cited Ziaie et al. (US 2015/0196231) and Cheung (US 2017/0042453) references).
Limitations that are indicative of integration into a practical application:
•Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
•Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
•Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
•Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
•Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo '
Not one of these examples are being claimed. The claims do not use a particular machine or a special purpose computer. Instead the claims use a generic sensor and a generic processor used in conventional manners in the art for gait measuring (attached to a shoe).
	The claims are not directed to a manufacturing process and do not have limitations as such.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Per MPEP 2016.05: ‘Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101"). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.").’ The claimed subject matter being novel and non-obvious has no bearing on a 101 rejection.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite ‘the processing unit determines that the slope is smaller than zero, so as to realize right-left discrimination of the gait trajectory to enable the processing unit to analyze a gait of one of a left foot and a right foot after the right-left discrimination.’ It is unclear what ‘to enable’ means in terms of the functionality. Does this mean the function is meant to be part of the claimed invention? Or just that the processor is able to provide that further analysis. It is unclear how the processor enables itself to do further processing.
Claim 10 recites ‘the at least one line includes multiple lines’ and it is unclear exactly what this is intended to mean. How can one line be multiple lines?
Claim 10 recites ‘the lines’ and it is unclear if this is meant to refer to ‘at least one line’ or ‘multiple lines’.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-10 are all within at least one of the four categories (claims 1-6 being processes and claims 7-10 being apparatuses).
Regarding Step 2, the independent claim 1 recites:
obtaining a gait trajectory of the motion sensor based on the motion information outputted by the motion sensor, where the gait trajectory is constituted by the plural sets of coordinates;
calculating a slope of at least one line each between corresponding adjacent two sets of coordinates among the plural sets of coordinates, 
determining that the motion sensor is mounted on the right shoe when it is determined that the slope is greater than zero, and 
determining that the motion sensor is mounted on the left shoe when it is determined that the slope is smaller than zero
Independent claim 7 recites:
obtain a gait trajectory of said motion sensor based on the motion information outputted by said motion sensor, where the gait trajectory is constituted by the plural sets of coordinates,
calculate a slope of at least one line each between corresponding adjacent two sets of coordinates among the plural sets of coordinates
determine that said motion sensor is mounted on the right shoe when it is determined that the slope is greater than zero, and 
determine that said motion sensor is mounted on the left shoe when it is determined that the slope is smaller than zero.
The above claim limitations are tied to the abstract idea of mental processes in that they are concepts that can be performed in the human mind. This group encompasses concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed steps of obtain(ing), calculate(ing), and determine(ing) can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea. The dependent claims merely further narrow the calculate(ing) and determine(ing) steps.
The additional elements recited include ‘a motion sensor’ and ‘a processing unit’ in claims 1 and 7, and additionally ‘a processor’ in claim 7.
This judicial exception is not integrated into a practical application because: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtain(ing), calculate(ing), and determine(ing) merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering as in the obtain(ing) steps of each claim) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for obtain(ing), calculate(ing), and determine(ing).
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is the Ziaie et al. (US 2015/0196231) and Cheung (US 2017/0042453) references. 
Ziaie in Paragraph 0054 discloses: ‘The subject walked with a normal pattern for 6 steps (3 strides). Adding steps by right and left foot indicates one complete stride. FIG. 6 provides another example of graph of displacement measured in cm vs. time measured in seconds is provided for one experiment, where continuous gait data is acquired and provided for the foot markers 160a and 160b versus time. However, FIG. 6 is a slightly different format than FIG. 5b. FIG. 6 depicts the output to distinguish left and right foot more clearly by presenting left foot with negative slope data points and right foot with positive slope data points.’
Cheung in Paragraph 0184 discloses: ‘The precise timing of heel strike is first determined by the first algorithm described in the previous section. Heel strike triggers a sudden decrease in acceleration in all three directions. In the vertical direction, it changes the slope due to knee bending. In the forward motion or surge, heel strike acts like a “brake” to cause a sudden slow down. In the sway (side to side) motion, heel strike starts with a movement either toward the right (i.e. positive acceleration) or left (negative acceleration). This trend can be used to label whether the heel striking foot is right or left.’
Neither of these references disclose determining which foot a sensor is mounted to based on that information rather these references assume which foot that data represents when analyzing the data, thus the claimed invention is distinguished over the prior art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791